Citation Nr: 0425039	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia.  

2.  Entitlement to a compensable evaluation for cystic 
swelling, back of the occipital region, status post head 
trauma, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1977 to December 
1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1999 decision by the RO that 
denied service connection for schizophrenia, and March 2002 
decision which granted service connection for cystic swelling 
on the back of the head due to head trauma, and assigned a 
noncompensable evaluation, effective from August 17, 2001.  A 
personal hearing at the RO was held in November 2002.  In May 
2004, a hearing was held at the RO before the undersigned 
member of the Board.  

During the Travel Board hearing in May 2004, the veteran 
raised the additional issues of service connection for 
headaches and blurred vision as residuals of the head trauma.  
These issues have not been developed for appellate review and 
are referred to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran testified that he was treated for psychiatric 
problems by two private physicians and by VA within one year 
of discharge from military service.  One physician is 
deceased and the other is no longer in practice.  He thought 
that these records were no longer available.  However, he 
believed that since he has been receiving Social Security 
disability since 1984, these records would be in his medical 
records on file with the Social Security Administration 
(SSA).  

It appears that the RO attempted to obtain the veteran's SSA 
records in December 2001.  A handwritten reply in January 
2002 was to the effect that the file obtained from storage in 
Wilkes-Barre did not contain any medical information.  The 
RO's letter requesting the information was somewhat confusing 
in that it asked for records pertaining to treatment by a 
specific physician and was sent to the SSA Office in Hammond, 
LA rather than to the Baltimore, MD office where the records 
are normally stored.  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  Given the veteran's 
assertions, and the fact that he is apparently receiving 
Social Security disability, the Board finds that another 
attempt should be made to obtain a copy of the decision 
awarding disability and all medical records used in reaching 
that determination.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369 (1992).  

Additionally, the Board notes that while the veteran was 
afforded a VA examination for residuals of a head trauma in 
January 2002, the principal purpose of the examination was to 
establish service connection.  The veteran was subsequently 
granted service connection for a benign skin neoplasm under 
Diagnostic Code 7819, which directs that the disability is to 
be evaluated under the appropriate rating code for scars or 
impairment of function.  However, the examiner did not 
provide sufficiently detailed information concerning the 
extent and severity of the scar residuals, such as, whether 
the scar is disfiguring or was superficial and unstable or 
painful, or any of the specific findings necessary to 
evaluate the severity of the scar.  Effective August 30, 
2002, the regulations concerning skin disorders was revised.  
The veteran has not been examined in conjunction with this 
change.

Comprehensive findings are needed to evaluate the claim.  
"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).  As the current medical evidence of record 
does not provide a clear picture of the severity of head 
scar, the Board finds that another examination should be 
undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for residuals of a head injury and for 
any psychiatric problems since his 
discharge from service.  The veteran 
should also identify the specific VA 
medical facility(ies) where he claims to 
have been treated for psychiatric 
problems within the first year of 
discharge from service.  After the 
veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  The RO should obtain from the Social 
Security Administration (SSA), 6401 
Security Blvd, Baltimore, MD 21235, or 
other appropriate SSA facility, the 
records pertinent to the award of Social 
Security disability benefits to the 
veteran, including the administrative 
decision and the medical records relied 
upon concerning that claim.  Any records 
received should be associated with the 
claims folder.  Any failure to obtain 
t6hese records should be documented in 
the claims folder.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his cystic swelling.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should identify and characterize all 
residual scaring, including a description 
of the size and location of each scar, 
note whether any scar is poorly 
nourished, tender or painful on objective 
demonstration, and indicate whether any 
scar repeatedly ulcerates.  The clinical 
findings and reasons that form the basis 
of any opinion should be clearly set 
forth in the report.  If the orthopedist 
is unable to make any determination, this 
should so state and the reasons 
indicated.  The findings should be type 
or otherwise recorded in a legible manner 
for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
cystic swelling have been provided by the 
examiner and whether they have responded 
to all questions posed.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  In considering the rating to be 
assigned his cystic swelling, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


